                                                                                           ~~

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          ~ Case No. 8:18-cr-00175-MWF
12                         Plainriff,                  'ORDER OF DETENTION AFTER
                                                       ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                     ~ U.S.C. § 3143(a)]
                            v.
14
     DANIEL GONZALEZ SANCHEZ,
15
16                         Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   of the terms and conditions of supervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and
25          convincing evidence that he is not likely to flee ifreleased under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations, criminal historX,.
27          undocumented status. lack ofbackground or z~otential surety in ormation
28          and
 1    B. (X)The defendant has not met defendant's burden of establishing by clear and
 2       convincing evidence that he is not likely to pose a danger to the safety of any other
 3       person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 4       based on: nature ofcurrent allegations. criminal history, undocumented status lack o background
 5       orpotential surety in ornzation
 6
 7          IT THEREFORE IS ORDERED that the defendant be detained pending further
 8    revocation proceedings.
 9
10    Dated: ~~~(
11
12
                                                           ~HN D. EARLY
13                                                         nited States Magistrate J
14'
15
[1
f
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
